233 Md. 440 (1964)
197 A.2d 147
FEINBERG, ET AL.
v.
GEORGE WASHINGTON CEMETERY, INC., ET AL.
[No. 204, September Term, 1963.]
Court of Appeals of Maryland.
Decided January 31, 1964.
The cause was argued before BRUNE, C.J., and HENDERSON, PRESCOTT, HORNEY and SYBERT, JJ.
Charles E. Hogg, with whom was Charles A. Reese on the brief, for appellants.
Jerrold V. Powers, with whom were Sasscer, Clagett & Powers on the brief, for appellees.
*441 PER CURIAM:
After the remand in the earlier case of Feinberg v. Geo. Wash. Cemetery, 226 Md. 393, a jury brought in a verdict for the plaintiff. On motion for judgment N.O.V. or in the alternative for a new trial, the court denied the motion for judgment N.O.V. but granted a new trial. Since there is no final judgment to appeal from, the motion to dismiss the appeal must be granted. Snyder v. Cearfoss, 186 Md. 360, 366; Code (1957), Art. 5, sec. 1. In the absence of a final judgment there can be no review of the ruling on the motion N.O.V. Sears v. B. & O. Railroad, 219 Md. 118, 122.
Appeal dismissed, with costs.